Citation Nr: 1027954	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-23 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for stomach ulcers.

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of fractures of the 
left 2nd, 3rd , and 4th toes.

4.  Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a right great toe 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1959 to May 1982.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2007 rating 
decision by the Roanoke, Virginia Department of Veterans Affairs 
(VA) Regional Office (RO).  In May 2010, a Travel Board hearing 
was held before the undersigned.  A transcript of the hearing is 
associated with the claims file.  VA treatment records were 
associated with the claims file subsequent to the issuance of the 
June 2008 statement of the case (SOC).  As the records do not 
pertain to stomach ulcers or residuals of toe fractures (they 
show he is followed by podiatry for diabetic foot and nail care), 
the Board concludes that it is not necessary to remand the 
matters pertaining to stomach ulcers and toe fracture residuals 
to the RO for their initial consideration of the additional 
evidence received.

The issue of service connection for a prostate disorder is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
any action on his part is required.


FINDINGS OF FACT

1.  An unappealed February 2006 rating decision denied the 
Veteran's claim of service connection for stomach ulcers based 
essentially on findings that such disability was not manifested 
in service, and not currently shown.
2.  Evidence received since the February 2006 rating decision 
does not tend to show that the Veteran has stomach ulcers; does 
not relate to the threshold unestablished fact necessary to 
substantiate the claim of service connection for stomach ulcers; 
and does not raise a reasonable possibility of substantiating 
such claim.  

3.  An unappealed February 2006 rating decision denied the 
Veteran's claims of service connection for residuals of 2nd, 3rd, 
and 4th left toe tip fractures and right great toe fracture based 
essentially on findings that current disability attributable to 
such injuries was not shown.

4.  Evidence received since the February 2006 rating decision 
does not tend to show that the Veteran has any left 2nd, 3rd, or 
4th left or great toe right fracture disability; does not relate 
to the threshold unestablished facts necessary to substantiate 
claims of service connection for residuals of 2nd, 3rd, or 4th 
left or right great fractures; and does not raise a reasonable 
possibility of substantiating such claims.


CONCLUSIONS OF LAW

New and material evidence has not been received, and the claims 
of service connection for stomach ulcers and/or for residuals of 
2nd, 3rd, or 4th left and great right toe fractures may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F 3d. 1328 (Fed. Cir. 2006).

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that VCAA notice in a claim to reopen must include (with some 
degree of specificity) notice of the basis for the prior denial 
of the claim, notice of the evidence and information necessary to 
reopen the claim, and notice of the evidence and information 
necessary to establish the underlying claim of service 
connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

A letter in May 2007 provided the Veteran Kent-compliant notice, 
including of what was necessary to establish the underlying 
claims of service connection, and of his and VA's 
responsibilities in claims development.  The letter specifically 
advised him that to reopen the claims he needed to submit new and 
material evidence, and of the bases for the prior denial of the 
claims.  (At the May 2010 Travel Board hearing both the Veteran's 
representative and the undersigned explained to the Veteran what 
the evidence showed, the basis for the prior denial of the 
claims, and what evidence would be considered new and material.)  
Given that the claims to reopen are being denied, whether or not 
the Veteran received timely notice regarding disability ratings 
and effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)) is moot.  Regardless, the May 2007 
letter provided such notice.

Regarding VA's duty to assist, all identified pertinent records 
pertaining to these issues are associated with the claims file.  
Notably, in a claim to reopen, the duty to assist by arranging 
for a VA examination or obtaining a medical opinion does not 
attach until the previously denied claim has been reopened.  
38 C.F.R. § 3.159(c)(4)(iii).  VA has met its assistance 
obligations in this case.  The Veteran is not prejudiced by the 
Board's proceeding with appellate review.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to these 
matters, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Generally, a rating decision denying a claim for VA benefits that 
is not appealed is final based on the evidence of record at the 
time of the decision, and may not be reopened or allowed based on 
such evidence.  38 U.S.C.A. § 7105.  However, if new and material 
evidence is presented or secured with respect to the claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  This regulation was revised effective for 
claims to reopen filed on and after August 29, 2001.  Since the 
instant claim to reopen was filed after that date (in December 
2006), the current definition applies. 

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence already of record when 
the last final denial of the claim was made, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

A February 2006 rating decision denied service connection for 
stomach ulcers based essentially on findings that such disability 
was not manifested in service or currently shown.  The decision 
also denied service connection for residuals left 2nd, 3rd, and 
4th and right great toe fractures based on findings that 
disability residual from such injuries was not shown.  The 
Veteran was notified of that rating decision and of his right to 
appeal it.  He did not do so, and it became final.  38 U.S.C.A. 
§ 7105. 

Evidence of record at the time of the February 2006 rating 
decision included the Veteran's service treatment records, which 
include: April 1968 records which show treatment for stomach and 
groin pain; a July 1976 X-ray which shows an open fracture of the 
tips of the left 2nd, 3rd, and 4th toes (due to a tow bar falling 
on his left foot); and an October 1979 Medical Report which notes 
a 1964 right great toe fracture.  Additional evidence of record 
included January 2004 to November 2005 VA treatment records (to 
include a November 2005 VA foot examination report reflecting 
there was no foot or toe pathology); private July 2005 records 
from John Randolph Medical Center that notes a history of 
possible gastroesophageal reflux disease; and statements from the 
Veteran.

Evidence received since the February 2006 rating decision 
includes statements from the Veteran; VA treatment records from 
May 2006 to July 2009 which do not pertain to stomach ulcers or 
toe fracture residuals; and testimony at the May 2010 Travel 
Board hearing.

As the claims were previously denied because the RO found that it 
was not shown that the Veteran had an ulcer disability or current 
disability residual from toe fractures in service, for additional 
evidence received to be new and material, it must relate to these 
unestablished facts, i.e., it must tend to show he has a stomach 
ulcer disability (related to service) and that he has disability 
that is attributable to toe fractures in service.

The additional records and statements by the Veteran are new 
(only) to the extent that they were not previously of record and 
were not considered by the RO in February 2006.  However, they do 
not bear directly and substantially upon the matters under 
consideration.  They do not show/tend to show a current ulcer or 
that the Veteran has disability that is a residual of toe 
fractures in service.  Significantly, the Veteran was 
specifically advised that such evidence was required to reopen 
these claims.  

As no further evidence has been received in connection with the 
instant claims to reopen, the Board finds that no evidence 
received since the February 2006 rating decision relates to the 
threshold unestablished facts necessary to substantiate the  
claims to reopen, and that the evidence received since the 
February 2006 rating decision does not raise a reasonable 
possibility of substantiating the claims of service connection 
for stomach ulcers and residuals of left 2nd, 3rd, and 4th, and 
right great toe fractures.  Accordingly, the evidence received 
since the February 2006 rating decision cannot be found new and 
material, and the claims of service connection for stomach ulcers 
and residuals of left 2nd, 3rd, and 4th, and right great toe 
fractures may not be reopened. 


ORDER

The appeal to reopen claims of service connection for stomach 
ulcers and for residuals of left 2nd, 3rd, and 4th, and right 
great toe fractures is denied.


REMAND

Regarding the claim of service connection for a prostate 
disorder, at the May 2010 Travel Board hearing the Veteran 
testified that he was having prostate problems, and was scheduled 
for a VA urology consultation in June 2010.  Accordingly, the 
Board is on notice that there is now likely pertinent (and 
perhaps critical) evidence in this matter that is constructively 
of record, but outstanding.  Such evidence must be secured.  

Accordingly, the case is REMANDED for the following:

1.	Secure for the record the complete 
clinical records of any VA evaluation 
or treatment the Veteran has received 
for prostate complaints since July 2009 
(to specifically include the June 2010 
VA examination).  If such records are 
unavailable (e.g., because the 
examination did not take place) 
explanation of such should be 
incorporated in the record, and the 
Veteran and his representative should 
be so notified.

2.	The RO should review any records 
received pursuant to the request in the 
paragraph above, then undertake any 
further development suggested by those 
records (e.g., an examination for a 
nexus opinion).

3.	The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate 
supplemental SOC and afford the Veteran 
and his representative the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


